Title: To James Madison from Francis Bailey, 6 November 1811
From: Bailey, Francis
To: Madison, James


Sir,
Philada. 6 Novemr. 1811.
Your Message arrived here within less than ten hours from Washington.
I cannot forbear communicating to you, the raptures it has almost universally diffused through this city. Even many of the Feds acknowledge it is high time that decisive and energetic measures should mark our future conduct to the Belligerents. Paine said “The time had found us out.” Sooner or later, than the present, might have been perhaps an improper time, to assume the tone and attitude recommended in your Message, of tuesday last.
May kind Heaven bless you, and long preserve your usefulness to our beloved Country! With the highest esteem I am your Excellency’s very huml. Sert.
Francis Bailey.
